Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 3/7/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and rejections have been maintained and repeated.

	

	Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 7-8 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Waddill et al. (US 4195153) in view of Kamegaya et al. (US 20130158231).
As to claims 1-3 and 7-8, Waddill (claims, abs., examples, 2:5-15,3:40-35, 4:20-38) discloses a curing agent composition for epoxy resin comprising triethanolamine 
Waddill is silent on the claimed tertiary amines.
Kamegaya (94) discloses N-aminoethylpiperazine and methylmorpholine are functional equivalent amines as curing agents for epoxy. 
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine because of their equivalent functionality as curing agents for epoxy.  These conditions appear to equally apply to both productions using similar epoxy raw materials. This adaptation would have obviously yielded instantly claimed invention.  
	In alternative, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine, because methylmorpholine can act as a latent catalyst for epoxy at elevated temperature. It is duly notified the applicant acknowledged this motivation in the response of 12/10/21, evidencing such motivation is well known to one of ordinary skill in the art.  The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649. See MPEP-2143.
Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant (pg6) argued no reason to replace N-aminoethylpiperazine.  The applicant further argued the previous 103 rejections by citing KSR.  It is notified the examiner did not evoke any KSR related argument by using the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).  The examiner disagrees.  Kamegaya (94) discloses N-aminoethylpiperazine and methylmorpholine are functional equivalent amines as curing agents for epoxy. Therefore, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine because of their equivalent functionality as curing agents for epoxy.  These conditions appear to equally apply to both productions using similar epoxy raw materials. This adaptation would have obviously yielded instantly claimed invention.  In alternative, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine, because methylmorpholine can act as a latent catalyst for epoxy at elevated temperature. It is duly notified the applicant acknowledged this motivation in the response of 12/10/21, evidencing such motivation is well known to one of ordinary skill in the art.  The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649. See MPEP-2143.

Rinehart, 531 F.2d 1048,189 USPQ 143 (CCPA 1976).  Thus, Waddil and Kamegaya does not teach away from each and can be combined to meet the claims.  The applicant attacked Kamegaya’s methylmorpholine would not work with Waddill’s composition without showing evidence.  The response appears merely argumentative.  Furthermore, since the applicant implies combing Kamegaya and Waddill would yield the claimed composition that may have crystallization issues without reasonable expectation of success, the examiner reasonably questions whether applicant’s argument suggests an enablement issue of the claimed invention.
	Therefore, the previous restriction and 103 rejections have been maintained and repeated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766